DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Mar. 14, 2022 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 7, the claim limitation “…the transmitter’s plurality of incoherent energy sources…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because claim 1 has a claim limitation “an energy source”, and thus it is not clear that the claim limitation “the transmitter’s plurality of incoherent energy sources” is an additional of the energy source in claim 1 or otherwise. Therefore, the claim should clear define the relationship between “energy source” in claim 1 and “the transmitter’s plurality of incoherent energy sources” in claim 7. For this office action, as best understood, the Examiner assumes that the claim limitation “the transmitter’s plurality of incoherent energy sources” is part of “energy source” in claim 1.
	Regarding claim 8, the claim limitation “…transmitter of claim 7, the energy source comprises a plurality of incoherent energy sources mounted on the aircraft.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the claim 1 has “an energy source” and the claim 7 has “the transmitter’s plurality of incoherent energy sources”, thus the claim does not clearly states any relationship between the claim limitation “the energy source comprises a plurality of incoherent energy sources” and “the transmitter’s plurality of incoherent energy sources” in claim 7. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-6, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Berrios et al. (2002/0046763) (“Berrios”).
Regarding claim 1, Liu discloses a transmitter (200 in Fig.1, please refer to the whole reference for detailed) for providing energy (230) to a beam-powered aircraft (300), the transmitter comprising: an energy source (210) that outputs an energy beam having an elongated cross-section (240 in Fig.1; please refer to at least column 5, line 16-25 and column 6, line 15-29) to enable an elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape) to receive the energy beam to power the beam-power aircraft wherein the elongated receiver is mounted along a wing of the beam-powered aircraft (wing of 300). 
Liu doesn’t explicitly disclose a mount operable to vary an azimuth and an elevation of the energy beam, and operable to rotate the energy beam about a central axis of the energy beam.
For supporting purpose, Berrios discloses a mount (43 and 44 in Fig.4; ¶ 42) operable to vary an azimuth and an elevation of the energy beam (30), and operable to rotate the energy beam about a central axis of the energy beam (please refer to at least ¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide a mount operable to vary an azimuth and an elevation of the energy beam, and operable to rotate the energy beam about a central axis of the energy beam. The suggestion/motivation would have been to direct the energy beam to a desired location as supported by Berrios.
Regarding claim 3, Liu in view of Berrios is used to reject claim 1 above.
Liu discloses the energy source (210) is a light source, and the energy beam is a light beam (laser beam is a light bream; please refer to at least column 8, line 19-24).
Regarding claim 4, Liu in view of Berrios is used to reject claims 1 and 3 above.
	Liu discloses an elongated receiver (310A; please refer to at least column 6, line 22-25) on the beam-powered aircraft (300).
	Liu doesn’t explicitly disclose a tracking system to track a location and orientation of a beam powered aircraft relative to the transmitter; and a controller to control the mount to direct and align the light beam with a receiver on the beam-powered aircraft.
Berrios discloses a tracking system to track a location and orientation of a beam powered aircraft relative to the transmitter (please refer to at least ¶ 42-48); and a controller to control the mount to direct and align the light beam with a receiver (18) on the beam-powered aircraft (please refer to at least ¶ 42-48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide a tracking system to track a location and orientation of a beam powered aircraft relative to the transmitter; and a controller to control the mount to direct and align the light beam with an elongated receiver on the beam-powered aircraft. The suggestion/motivation would have been to use another way to direct the energy beam to a desired location as taught by Berrios.
Regarding claim 5, Liu in view of Berrios is used to reject claims 1 and 3 above.
Liu doesn’t disclose the mount is mounted to a ground-based location.
	Berrios discloses the mount is mounted to a ground-based location (Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide the mount is mounted to a ground-based location. The suggestion/motivation would have been to use another way to direct the energy beam to a desired location as taught by Berrios.
Regarding claim 6, Liu in view of Berrios is used to reject claims 1, 3 and 5 above.
Liu discloses the light source comprises a coherent light source (210, laser light source is a coherent light source).
Regarding claim 9, Liu discloses a beam-powered aircraft system (Fig.1, please refer to the whole reference for detailed) comprising: a beam-powered aircraft (300 in Fig.1) including an elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape) operable to receive an energy beam (230) to power the beam-powered aircraft, wherein the elongated receiver is mounted along a wing of the bream-powered aircraft (wing of 300); and a transmitter (200) including: an energy source (210) that outputs the energy beam (230) having an elongated cross-section (240 in Fig.1; please refer to at least column 6, line 15-34).
Liu doesn’t explicitly disclose a mount operable to vary an azimuth and an elevation of the energy beam, and to rotate the energy beam about a central axis of the energy beam; and a controller programmed to control the mount to direct the energy beam at the receiver on the beam-powered aircraft and to rotate the energy beam about the central axis to align the energy beam with the receiver.
Berrios discloses a mount (43 and 44 in Fig.4; ¶ 42) operable to vary an azimuth and an elevation of the energy beam (30), and to rotate the energy beam about a central axis of the energy beam (please refer to at least ¶ 42); and a controller (controller of the mount) programmed to control the mount to direct the energy beam at the receiver on the beam-powered aircraft and to rotate the energy beam about the central axis to align the energy beam with the receiver (please refer to at least ¶ 42-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide a mount operable to vary an azimuth and an elevation of the energy beam, and to rotate the energy beam about a central axis of the energy beam; and a controller programmed to control the mount to direct the energy beam at the elongated receiver on the beam-powered aircraft and to rotate the energy beam about the central axis to align the elongated cross-section of the energy beam with the elongated receiver (as taught by Liu in view of Berrios). The suggestion/motivation would have been to use the elongated receiver depending on the type of the aircraft and use the mount to provide the energy beam to a desired location over the elongated receiver.
Regarding claim 10, Liu in view of Berrios is used to reject claim 9 above.
Liu discloses the energy source (210) is a light source, and the energy beam is a light beam (laser beam is a light bream; please refer to at least column 8, line 19-24).
Regarding claim 11, Liu in view of Berrios is used to reject claim 9 above.
Liu discloses a tracking system (at least 150 and 270) to track a location and orientation of the beam powered aircraft relative to the transmitter (please refer to at least column 5, line 40 to column 6, line 62; column 13, line 21 to column 14, line 23 and column 8, line 54-62).
Note: Berrios also discloses a tracking system to track a location and orientation of a beam powered aircraft relative to the transmitter (please refer to at least ¶ 42-48).
Regarding claim 12, Liu in view of Berrios is used to reject claim 9 above.
Liu discloses the energy source (210) comprises a coherent light source.
Liu doesn’t disclose the mount is mounted to a ground based location.
Berrios discloses the mount is mounted to a ground based location (Fig.4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide the mount is mounted to a ground based location. The suggestion/motivation would have been to use the mount to provide the energy beam to a desired location over the elongated receiver.
Regarding claim 16, Liu in view of Berrios is used to reject claim 9 above.
Liu discloses the energy beam (230) output by the transmitter’s energy source (210) has an elongated cross-section with an aspect ratio substantially the same as an aspect ratio of the beam-powered aircraft’s elongated receiver (310A in Fig.1; elongated shape of elliptical; please refer to at least column 6, line 15-23).
Regarding claim 17, Liu discloses a method for powering a beam-powered aircraft (Fig.1, please refer to the whole reference for detailed) having an elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape)  with a first major axis and a first minor axis (shape of 310A has a first major axis and a first minor axis), the method comprising: directing an energy beam (230) from an energy source (210) towards the elongated receiver (Fig.1), wherein the elongated receiver (310A) is mounted along a wing of the bream-powered aircraft (wing of 300), the energy beam having an elongated cross-section (240) with a central axis (center axis of 240), a second major axis (major axis of 240), and a second minor axis (minor axis of 240); and rotating the energy beam (please refer to at least column 5, line 45 to column 6, line 45) about the central axis of the energy beam until the second major axis of the energy beam is aligned with the first major axis of the elongated receiver (since according to at least column 5, line 45 to column 6, line 45, which states “…laser aiming module 220 may adjust or modify laser beam 230 so that laser spot 240 has a shape that substantially matches the shape of solar cell 310A…As another example and not by way of limitation, solar cell 310A may have an approximately 2-meter by 1-meter rectangular shape, and laser spot 240 may have an approximately elliptical shape with a major axis of approximately 2 meters and a minor axis of approximately 1 meter”).
Liu doesn’t explicitly disclose rotating, using a mount operable to vary an azimuth and an elevation of the energy beam.
For supporting purpose, Berrios discloses rotating, using a mount (43 and 44 in Fig.4; ¶ 42) operable to vary an azimuth and an elevation of the energy beam (30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide rotating, using a mount operable to vary an azimuth and an elevation of the energy beam. The suggestion/motivation would have been to direct the energy beam to a desired location as supported by Berrios. 
Regarding claim 18, Liu in view of Berrios is used to reject claim 17 above.
Liu discloses directing the energy beam (230) from the energy source (210) comprises directing a light beam (laser beam) from a light source (210).
Regarding claim 19, Liu in view of Berrios is used to reject claim 17 above.
Liu discloses tracking (using (at least 150 and 270) a location and orientation of the beam-powered aircraft (please refer to at least column 5, line 40 to column 6, line 62; column 13, line 21 to column 14, line 23 and column 8, line 54-62) and directing the energy beam (230) towards the elongated receiver (elliptical shape of 310A).
	Liu doesn’t explicitly disclose tracking a location and orientation of the beam-powered aircraft prior to directing the energy beam towards the elongated receiver.
Berrios discloses tracking a location and orientation of the beam-powered aircraft prior to directing an energy beam towards the beam-powered aircraft’s receiver (please refer to at least ¶ 42-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Berrios to provide tracking a location and orientation of the beam-powered aircraft prior to directing the energy beam towards the elongated receiver. The suggestion/motivation would have been to use the mount to provide the energy beam to a desired location over the elongated receiver.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Berrios et al. (2002/0046763) (“Berrios”), Winfield et al. (2011/0266995) (“Winfield”) and Perlman et al. (8,469,122) (“Perlman”).
	Regarding claim 2, Liu in view of Berrios is used to reject claim 1 above.
	Liu discloses the elongated receiver (310A; please refer to at least column 5, line 16 to column 6, line 62; Note: rectangular shape, elliptical shape and the wind of the aircraft has an elongated shape) as explained in claim 1 above.
	Liu doesn’t disclose the energy source is a radio frequency (RF) transmitter, and the energy beam is an RF beam.
Winfield discloses an example of an energy source (11 in Fig.1 or 2) is a radio frequency (RF) transmitter, and an energy beam is an RF beam (RF (L-X band)), and an elongated receiver (Fig.4a) is an RF receiver (50s in Fig.4a is an RF receiver, which receives RF (L-X band) in Fig.1 or 2).
Perlman also discloses another example of using the energy source is a radio frequency (RF) transmitter (2306 and 2307 in Fig.23), and the energy beam is an RF beam (please refer to at least Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Berrios with the teaching of Winfield and Perlman to use RF transmitter, and the energy beam is an RF beam. The suggestion/motivation would have been to provide energy using RF beam as taught by Winfield and/or Perlman.

8.	Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Berrios et al. (2002/0046763) (“Berrios”) and TIllotson (7,929,908) (hereinafter “Tillotson908”).
	Regarding claim 7 (as best understood), Liu in view of Berrios is used to reject claim 1 above.
Liu discloses the energy source (210) comprises a plurality of incoherent energy sources (column 4, line 2-12).
	Liu doesn’t disclose the mount comprises an aircraft separate from the beam-powered aircraft, wherein the transmitter's plurality of incoherent energy sources are mounted along a wing of the aircraft separate from the beam-powered aircraft.
	Tillotson908 discloses an example of the mount (for example 20) comprises an aircraft (20) separate from the beam-powered aircraft (32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Tillotson908 to provide the mount comprises an aircraft separate from the beam-powered aircraft, wherein the transmitter's plurality of incoherent energy sources are mounted along a wing of the aircraft separate from the beam-powered aircraft. The suggestion/motivation would have been to use another aircraft to provide energy beam as taught by Tillotson908.
Regarding claim 8 (as best understood), Liu in view of Berrios and Tillotson908 is used to reject claims 1 and 7 above.
Liu discloses the energy source (210) comprises a plurality of incoherent energy sources (column 4, line 2-12).
Liu doesn’t disclose the energy source mounted on the aircraft.
Tillotson908 discloses an example of an energy source (energy source provided on 20) mounted on the aircraft (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Berrios with the teaching of Tillotson908 to provide the energy source mounted on the aircraft. The suggestion/motivation would have been to use another aircraft to provide energy beam as taught by Tillotson908.
Regarding claim 13, Liu in view of Berrios is used to reject claim 9 above.
Liu doesn’t disclose the mount comprises an additional aircraft different than the beam-powered aircraft.
Tillotson908 discloses an example of the mount (transmitter mounted on for example 20) comprises an additional aircraft (20) different than the beam-powered aircraft (32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Berrios with the teaching of Tillotson908 to provide the mount comprises an additional aircraft different than the beam-powered aircraft. The suggestion/motivation would have been to use another aircraft to provide energy beam as taught by Tillotson908.
Regarding claim 14, Liu in view of Berrios and Tillotson908 is used to reject claims 9 and 13 above.
Liu discloses the energy source (210) comprises a plurality of incoherent energy sources (column 4, line 2-12).
Liu doesn’t disclose the energy source mounted on the additional aircraft.
Tillotson908 discloses an example of the energy source mounted on the additional aircraft (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Berrios with the teaching of Tillotson908 to provide the transmitter’s energy source mounted on the additional aircraft. The suggestion/motivation would have been to use another aircraft to provide energy beam as taught by Tillotson908.

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (10,155,586) (“Liu”) in view of Berrios et al. (2002/0046763) (“Berrios”) and TIllotson (7,929,908) (hereinafter “Tillotson908”).
	Regarding claim 20, Liu in view of Berrios is used to reject claim 17 above.
Liu discloses directing the energy beam (230) from the energy source (210) toward the elongated receiver (elliptical shape of 310A) and rotating the energy beam about the central axis of the energy beam (please refer to directing the energy beam to align with the elongated receiver as stated in at least column 5, line 45 to column 6, line 45).
	Liu doesn’t disclose the energy source is mounted on an additional aircraft separate from the beam-powered aircraft, and directing the energy beam from the energy source toward the receiver and rotating the energy beam about the central axis of the energy beam are performed by maneuvering the additional aircraft relative to the beam-powered aircraft.
	Tillotson908 discloses an example of the energy source (energy source provided on 20) is mounted on an additional aircraft (20) separate from the beam-powered aircraft (32), and directing the energy beam from the energy source toward the receiver (receiver on 32) and rotating the energy beam about the central axis of the energy beam are performed by maneuvering the additional aircraft relative to the beam-powered aircraft.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Berrios with the teaching of Tillotson908 to provide the energy source is mounted on an additional aircraft separate from the beam-powered aircraft, and directing the energy beam from the energy source toward the beam-powered aircraft’s elongated receiver and rotating the energy beam about the central axis of the energy beam are performed by maneuvering the additional aircraft relative to the beam-powered aircraft. The suggestion/motivation would have been to provide energy from an aircraft to other aircraft as taught by Tillotson908. 

Allowable Subject Matter
10.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849